DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on December 30, 2020 (“December 2020 Response”).  The December 2020 Response contained, inter alia, claim amendments (“December 2020 Claim Amendments”) and “REMARKS” (“December 2020 Remarks”).
Claims 26-50 are currently pending.
Claims 33-36 have been withdrawn.
Claims 26-32 and 37-50 have been examined.

Response to Amendment
In the December 2020 Claim Amendments and with respect to Claim 27, Applicant added the words “a flat fee based purchase of a higher ranking” but did not underline the words.
37 C.F.R. §1.121 as discussed in MPEP §714 II. C. sets forth the manner of making claim amendments.  In particular, MPEP §714 II. C. (B) states that new language must be indicated as with underlining.
Because Applicant amended Claim 27 by adding words to Claim 27, because Applicant did not underline such words, and because 37 C.F.R. §1.121 (as discussed in  MPEP §714 II. C.) 
 Because this application is not in condition for allowance, because error noted above is considered an error that would not otherwise prevent the subsequent examination of this application, to show a good faith effort by the Examiner to advance prosecution, and in accordance with the spirit of the guidance set forth in the USPTO memorandum1 by Focarino, Peggy, tilted “Non-Compliant Amendment,”2 the Examiner hereby deems (for this one time only) the December 2020 Claim Amendments compliant.
However, Applicants are given actual notice that should any future amendment be non-compliant because the amendment does not (for any reason) comply with 37 C.F.R. §1.121 (as discussed in MPEP §714), the amendment will be considered a non-compliant amendment and the Examiner will issue a “Notice of Non-Compliant Amendment (37 CFR 1.121)” See USPTO Form PTOL-324.
Because the Examiner has (for this one time only) deemed December 2020 Claim Amendments compliant, an office action on the merits is set forth below.

Claim Objections
Claims 26-27, 45-46, and 49 are objected to because of the following informalities:
Claim 26 appears to recite “:” at the end of line 13 in the phrase “at the publication store” which appears to be a typographical error of “;”.
Claim 27 recites “offer a bidding process for a flat fee based purchase of a higher ranking the ranking of the advertiser content” which appears to be a typographical error of “offer a bidding process for a flat fee based purchase of a higher ranking than the ranking of the advertiser content.”
Claim 45 recites “offering a bidding process , ranking of the advertiser content” which appears to be a typographical error if “offering a bidding process for the ranking of the advertiser content.”
Claim 46 recites “The non-transitory machine-readable medium of claim 44, ,wherein” which appears to be a typographical error if “[t]he non-transitory machine-readable medium of claim 44, wherein.”
Claim 49 recites “modify modifying the contents associated with the advertiser content” which appears to be a typographical error of “modifying the contents associated with the advertiser content.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-32 and 37-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Subject Matter Eligibility Analysis for Products and Processes3 (“SME Analysis”):
Claims 26-32 and 37-43 are directed to at least one of the statutory categories.
Claims 26-32 are directed to a system.
Claims 37-43 are directed to a process.
Claims 44-50 are directed to an article of manufacture.
Step 2A-Prong 1 of the SME Analysis:
Claim 37 (representative of independent claim(s) 26 and 44) recites the following steps:
receiving an advertiser content to be published on a publication list of a plurality of advertiser contents, wherein the advertiser content is associated with an advertising entity;
verifying the advertiser content for publication on the publication list at a publication store; 
assigning a ranking to the advertiser content for a user to select, wherein the ranking represents a position of the advertiser content on the publication list stored at the publication store;
receiving a request for the advertiser content from the user;
sending the advertiser content for medication to the user at the user device in response to the request;
receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on 
sending the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity.
These steps, under their broadest reasonable interpretation, describe or set-forth ranking an advertisement for a user to select and modify, which amounts to advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Therefore, Claims 26-32 and 37-50 recite an abstract idea.

Step 2A-Prong 2 of the SME Analysis:
Claim 37 recites the additional elements/limitations of receiving information “over a network,” “a user device,” “transmitting” information, and “wherein the receiving, verifying, transmitting and facilitating is performed using a processor” which are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).  Claim 26 recites the additional elements/limitations of a “memory” coupled to various “logic” components which is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).  Claim 44 recites the additional elements/limitations of receiving information “over a network,” “a user see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 27-32, 38-43, and 45-50 fail to include any additional elements and merely further limit the abstract idea.
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using a “processor,” “logic” components and/or a “machine-readable medium” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)
Furthermore, the determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 27-32, 38-43, and 45-50 fail to include any additional elements because they merely further limit the abstract idea.
In conclusion, no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 and 37-50 are rejected under 35 U.S.C. 103 as being unpatentable over Ralston (US 2013/0304587 A1)(“Ralston”) in view of Kusumoto et al. (US 7,996,264 B2)(“Kusumoto”).

As to Claim 26, Ralston discloses a network apparatus comprising: 
at least one processor (Claim 1); and
a memory ([0088]) including instructions that, when executed by the at least one processor (Claim 1), cause the at least one processor to:
receive, over a network (Fig.27, “network,” [0016]), an advertiser content (“upload brand assets like logos, AURA characters, icons” [0232])([0232]) to be 
verify the advertiser content for publication on the publication list at a publication store (“[t]he system then displays a read-only confirmation screen, and then writes the changes to the persistent state (e.g., the user account database) after the advertiser/content provider approves the changes,” [0223]);
assign a ranking to the advertiser content for a user to select (Fig.33, [0212] and [0216]), wherein ranking represents a position of the advertiser content on the publication list stored at the publication store (“[u]sers can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100], see Fig.4A and Fig.30)(“advertisers bidding for prominence via attributes such as size of logo, placement towards the top of the list, etc.” [0100], [0199], [0212]):
receive a request over the network for the advertiser content from the user at a user device over the network (“[t]he mobile user's click will result in an access request being sent to the advertiser's/content provider's web content server,” [0023]);
send the advertiser content for modification to the user at the user device in response to the request (“[a]s the user clicks on a brand logo 425 the corresponding brand-supported backdrop 430 is activated behind the user's AURA 405 (in the present example as seen by their real-time integration partner 435). Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100]).
Ralston does not directly
receive distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and
transmit the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity.
Kusumoto teaches 
receive distribution data (interactions/exposure) for the advertiser content (ads) and a user modified advertiser content (avatars including the ad) from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device (“tracking one or more interactions with the selected advertisement group by the user” C.11, L.62-63, “Another aspect of the invention is that users may be given incentives for choosing to include advertisements on their avatars…Rewards may accrue to a user simply for the act of choosing an advertisement. At a minimum, the user him/herself is exposed to the ad as a result, and the potential created for later exposure to other users. The size of the reward may depend on criteria such as exposure (measured or anticipated) of the advertisement to the audience, as measured in number of users in the environment, the number of users viewing the environment, the number of minutes the advertisement is presented in the environment, or some combination of these.” C.14, L.37-59); and
transmit the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity (“Tracking data may be made available to the agency, the company, the host, and/or the registered user.” C.20, L.20-21, “[a]dvertisers may be billed or rewarded on a number of bases, including 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ralston by the features of Kusumoto and in particular to include in Ralston the features of: receive distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and transmit the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity, as taught by Kusumoto.  A person having ordinary skill in the art would have been motivated to combine these features because “making tracking data available to the registered users, the agency, company, and/or 

As to Claim 27, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses fix the assigned ranking associated with the advertiser content such that the assigned ranking is not lowered against rankings associated with other advertiser contents (the manual editorial process can correct relevance of ad, [0198], [0199]); and offer a bidding process for a flat fee (“money amount,” [0199]) based purchase of a higher ranking the ranking of the advertiser content ([0199]). 

As to Claim 28, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses publish the advertiser content on the publication list at the assigned ranking at the publication store ([0100] and [0199]), wherein the publication list is published via website (“transmits this list…in the form of a web page, to the mobile subscriber, where it is displayed by the BAMSGaS Client program or in a browser running on the mobile client device.” [0196]-[0197]).

As to Claim 29, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses publish the advertiser content on the publication list, via the publication store, at a higher ranking or fixed assigned ranking ([0199], [0208], and [0212]).

As to Claim 30, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses authenticate one or more of the advertising entity ([0027], [0206]), the 

As to Claim 31, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses filter contents associated with the advertiser content ([0221]); and modify the contents associated with the advertiser content ([0027]). 

As to Claim 32, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses offer, to the advertising entity, one or more billing options relating to the advertiser content ([0206]); and receive tracking data relating to the advertiser content, wherein the tracking data includes information relating to downloading of the advertiser content at the user device and distribution of the advertiser content to other user devices ([0208], and [0228]).

As to Claim 37, Ralston discloses a network apparatus comprising: 
receiving, over a network (Fig.27, “network,” [0016]), an advertiser content (“upload brand assets like logos, AURA characters, icons” [0232])([0232]) to be published on a publication list (scrollable list 410/“list,” [0100]) of a plurality of advertiser contents ([0020], [0024], [0197]), wherein the advertiser content is associated with an advertising entity ([0232]);
verifying the advertiser content for publication on the publication list at a publication store (“[t]he system then displays a read-only confirmation screen, and then 
assigning a ranking to the advertiser content for a user to select (Fig.33, [0212] and [0216]), wherein ranking represents a position of the advertiser content on the publication list stored at the publication store (“Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100], see Fig.4A and Fig.30)(“advertisers bidding for prominence via attributes such as size of logo, placement towards the top of the list, etc.” [0100], [0199], [0212]):
receiving a request over the network for the advertiser content from the user at a user device over the network (“The mobile user's click will result in an access request being sent to the advertiser's/content provider's web content server,” [0023]);
sending the advertiser content for modification to the user at the user device in response to the request (“As the user clicks on a brand logo 425 the corresponding brand-supported backdrop 430 is activated behind the user's AURA 405 (in the present example as seen by their real-time integration partner 435). Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100]).
Ralston does not directly disclose 
receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity.
Kusumoto teaches 
receiving distribution data (interactions/exposure) for the advertiser content (ads) and a user modified advertiser content (avatars including the ad) from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device (“tracking one or more interactions with the selected advertisement group by the user” C.11, L.62-63, “Another aspect of the invention is that users may be given incentives for choosing to include advertisements on their avatars…Rewards may accrue to a user simply for the act of choosing an advertisement. At a minimum, the user him/herself is exposed to the ad as a result, and the potential created for later exposure to other users. The size of the reward may depend on criteria such as exposure (measured or anticipated) of the advertisement to the audience, as measured in number of users in the environment, the number of users viewing the environment, the number of minutes the advertisement is presented in the environment, or some combination of these.” C.14, L.37-59); and
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity (“Tracking data may be made available to the agency, the company, the host, and/or the registered user.” C.20, L.20-21, “[a]dvertisers may be billed or rewarded on a number of bases, including ad exposure, ad response, ad location, ad transmission and the like. The billing or rewarding methods may also be tied to the automated changing of the advertisements,” C.8, L.43-47, “The server( s) 102, 104 may track and record in the appropriate database, 152, information relevant to billing an advertiser, such as the total time 433 that advertisement 431 is presented in the environment 432, the number of other users that are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ralston by the features of Kusumoto and in particular to include in Ralston the features of: receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity, as taught by Kusumoto.  A person having ordinary skill in the art would have been motivated to combine these features because “making tracking data available to the registered users, the agency, company, and/or host may empower the users to create and deploy more effective advertisements,” (Kusumoto, C.20, L.57-59).

As to Claim 38, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the assigned ranking associated with the advertiser content is 

As to Claim 39, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the publication list is published via the publication store representing a website (“transmits this list…in the form of a web page, to the mobile subscriber, where it is displayed by the BAMSGaS Client program or in a browser running on the mobile client device.” [0196]-[0197]).

As to Claim 40, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses publishing the advertiser content on the publication list, via the publication store, at a higher ranking ([0199], [0208], and [0212]).

As to Claim 41, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses authenticating one or more of the advertising entity ([0027], [0206]), the advertiser content, and one or more computing devices associated with the advertising entity, wherein the advertiser content is received over a network (“relevant logos obtained from Content web servers,” [0197]).

As to Claim 42, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses filtering contents associated with the advertiser content ([0221]); and modifying the contents associated with the advertiser content ([0027]).

As to Claim 43, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses offering, to the advertising entity, one or more billing options relating to the advertiser content ([0206]); and receiving tracking data relating to the advertiser content, wherein the tracking data includes information relating to downloading of the advertiser content at the user device and distribution of the advertiser content to other user devices ([0208], and [0228]).

As to Claim 44, Ralston discloses at least one non-transitory machine-readable medium ([0088]) comprising a plurality of instructions that in response to being executed on a computing device (Claim 1), causes the computing device to carry out one or more operations comprising:
receiving, over a network (Fig.27, “network,” [0016]), an advertiser content (“upload brand assets like logos, AURA characters, icons” [0232])([0232]) to be published on a publication list (scrollable list 410/“list,” [0100]) of a plurality of advertiser contents ([0020], [0024], [0197]), wherein the advertiser content is associated with an advertising entity ([0232]);
verifying the advertiser content for publication on the publication list at a publication store (“[t]he system then displays a read-only confirmation screen, and then writes the changes to the persistent state (e.g., the user account database) after the advertiser/content provider approves the changes,” [0223]);
assigning a ranking to the advertiser content for a user to select (Fig.33, [0212] and [0216]), wherein ranking represents a position of the advertiser content on the publication list stored at the publication store (“Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100], see Fig.4A and Fig.30)(“advertisers bidding for prominence via attributes such as size of logo, placement towards the top of the list, etc.” [0100], [0199], [0212]):
receiving a request over the network for the advertiser content from the user at a user device over the network (“The mobile user's click will result in an access request being sent to the advertiser's/content provider's web content server,” [0023]);
sending the advertiser content for modification to the user at the user device in response to the request (“As the user clicks on a brand logo 425 the corresponding brand-supported backdrop 430 is activated behind the user's AURA 405 (in the present example as seen by their real-time integration partner 435). Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100]).
Ralston does not directly disclose 
receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity.
Kusumoto teaches 
receiving distribution data (interactions/exposure) for the advertiser content (ads) and a user modified advertiser content (avatars including the ad) from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device (“tracking one or more interactions with the selected advertisement group by the user” C.11, L.62-63, “Another aspect of the invention is that users may be given incentives for choosing to include advertisements on their avatars…Rewards may accrue to a user simply for the act of choosing an advertisement. At a minimum, the user him/herself is exposed to the ad as a result, and the potential created for later exposure to other users. The size of the reward may depend on criteria such as exposure (measured or anticipated) of the advertisement to the audience, as measured in number of users in the environment, the number of users viewing the environment, the number of minutes the advertisement is presented in the environment, or some combination of these.” C.14, L.37-59); and
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity (“Tracking data may be made available to the agency, the company, the host, and/or the registered user.” C.20, L.20-21, “[a]dvertisers may be billed or rewarded on a number of bases, including ad exposure, ad response, ad location, ad transmission and the like. The billing or rewarding methods may also be tied to the automated changing of the advertisements,” C.8, L.43-47, “The server( s) 102, 104 may track and record in the appropriate database, 152, information relevant to billing an advertiser, such as the total time 433 that advertisement 431 is presented in the environment 432, the number of other users that are visually exposed to the advertisement 434, the number of non-participant viewers who 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ralston by the features of Kusumoto and in particular to include in Ralston the features of: receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity, as taught by Kusumoto.  A person having ordinary skill in the art would have been motivated to combine these features because “making tracking data available to the registered users, the agency, company, and/or host may empower the users to create and deploy more effective advertisements,” (Kusumoto, C.20, L.57-59).

As to Claim 45, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the assigned ranking associated with the advertiser content is fixed such that the assigned ranking is not lowered against rankings associated with other 

As to Claim 46, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the publication list is published via a publication store representing a website (Fig.30 and [0196]-[0197]).

As to Claim 47, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the one or more operations comprise publishing the advertiser content on the publication list, via the publication store, at a higher ranking ([0199], [0208] and [0212]).

As to Claim 48, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the one or more operations comprise authenticating one or more of the advertising entity ([0027], [0206]), the advertiser content, and one or more computing devices associated with the advertising entity, wherein the advertiser content is received over a network (“relevant logos obtained from Content web servers,” [0197]).

As to Claim 49, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses wherein the one or more operations comprise filtering contents associated with the advertiser content ([0221]); and modify modifying the contents associated with the advertiser content ([0027]).

As to Claim 50, the Ralston/Kusumoto combination discloses as discussed above.  Ralston further discloses offering, to the advertising entity, one or more billing options relating to the advertiser content ([0206]); and receiving tracking data relating to the advertiser content, wherein the tracking data includes information relating to downloading of the advertiser content at the user device and distribution of the advertiser content to other user devices ([0208], and [0228]).

Response to Arguments
Applicant's arguments in the December 2020 Remarks have been considered and addressed below.
On page 9 of the December 2020 Remarks, Applicant argues “[t]he claims do not recite advertising or sales activities, but instead recite a technical solution to the distribution and tracking of content over networks.”  The Examiner respectfully disagrees.  The claims recite advertising activities.  It is not apparent from the claims that there is a technical solution to a technical problem.
On page 9 of the December 2020 Remarks, Applicant argues that “[t]he publisher or advertising entity may not have complete data for the reach of the advertiser content beyond the user devices that the advertiser content was sent to directly” which results in a “specific improvement over prior systems, resulting in improved tracking of content.”  However, the claims do not require, nor is it obvious that, a special purpose computer or programming would be required to accomplish the tracking tasks.  Therefore, the argument is unpersuasive.
Applicant’s previous 35 U.S.C. 112(b) rejections have been overcome by the amendments; therefore, they are hereby withdrawn.
Applicant’s arguments based on Chatterjee are now moot, since that reference is no longer relied upon.  
On page 11 of the December 2020 Remarks, and in regards to Ralston, Applicant merely states that Ralston does not cure the deficiencies of Chatterjee.  The Examiner respectfully disagrees.  As stated in the current rejection
Ralston discloses a network apparatus comprising: 
receiving, over a network (Fig.27, “network,” [0016]), an advertiser content (“upload brand assets like logos, AURA characters, icons” [0232])([0232]) to be published on a publication list (scrollable list 410/“list,” [0100]) of a plurality of advertiser contents ([0020], [0024], [0197]), wherein the advertiser content is associated with an advertising entity ([0232]);
verifying the advertiser content for publication on the publication list at a publication store (“[t]he system then displays a read-only confirmation screen, and then writes the changes to the persistent state (e.g., the user account database) after the advertiser/content provider approves the changes,” [0223]);
assigning a ranking to the advertiser content for a user to select (Fig.33, [0212] and [0216]), wherein ranking represents a position of the advertiser content on the publication list stored at the publication store (“Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100], see Fig.4A and Fig.30)(“advertisers bidding for prominence via attributes such as size of logo, placement towards the top of the list, etc.” [0100], [0199], [0212]):
receiving a request over the network for the advertiser content from the user at a user device over the network (“The mobile user's click will result in an access request being sent to the advertiser's/content provider's web content server,” [0023]);
sending the advertiser content for modification to the user at the user device in response to the request (“As the user clicks on a brand logo 425 the corresponding brand-supported backdrop 430 is activated behind the user's AURA 405 (in the present example as seen by their real-time integration partner 435). Users can change their backdrops 430 by scrolling through the thumbnail list of logos and clicking on a different logo,” [0100]).
Ralston does not directly disclose 
receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity.
Kusumoto teaches 
receiving distribution data (interactions/exposure) for the advertiser content (ads) and a user modified advertiser content (avatars including the ad) from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device (“tracking one or more interactions with the selected advertisement group by the user” C.11, L.62-63, “Another aspect of the invention is that users may be given incentives for choosing to include advertisements on their avatars…Rewards may accrue to a user simply for the act of choosing an 
transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity (“Tracking data may be made available to the agency, the company, the host, and/or the registered user.” C.20, L.20-21, “[a]dvertisers may be billed or rewarded on a number of bases, including ad exposure, ad response, ad location, ad transmission and the like. The billing or rewarding methods may also be tied to the automated changing of the advertisements,” C.8, L.43-47, “The server( s) 102, 104 may track and record in the appropriate database, 152, information relevant to billing an advertiser, such as the total time 433 that advertisement 431 is presented in the environment 432, the number of other users that are visually exposed to the advertisement 434, the number of non-participant viewers who are visually exposed to the advertisement 436, or the total times of these exposures 438. This information may be stored in presentation tracking database 154 by the server. Off line programs (shown in FIG. 1 as billing system 170) may use this information to generate information for billing the advertisers,” C.15, L.45-55, “The actual billing of the advertiser may be handled using a billing support system 170 that uses information obtained from databases 150, 152 and 154 to calculate the fee owed by the various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ralston by the features of Kusumoto and in particular to include in Ralston the features of: receiving distribution data for the advertiser content and a user modified advertiser content from the user device, wherein the distribution data is based on transmission of the advertiser content and the user modified advertiser content from the user device; and transmitting the distribution data for the advertiser content and the user modified advertiser content with associated billing rates to the advertising entity, as taught by Kusumoto.  A person having ordinary skill in the art would have been motivated to combine these features because “making tracking data available to the registered users, the agency, company, and/or host may empower the users to create and deploy more effective advertisements,” (Kusumoto, C.20, L.57-59).

Conclusion
Applicant’s amendment filed on December 30, 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing examiners to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        2 Available at http://www.uspto.gov/patents/law/exam/memoranda.jsp
        3 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.